Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the claims filed 08/23/2019. 
Claims 1-18 have been examined, and all remained pending claims are allowed.

Examiner’s Statement of Reasons for Allowance
Prior arts:
US 2020/0097810 to Hetherington
[0113] In other embodiments, the trained machine learning models generated using each of the augmented training data sets is evaluated by the Model Evaluation Module 708 in order to determine the trained machine learning model with the best evaluation scores. Subsequent to evaluation, the trained machine learning model with the best evaluation scores is established as the trained machine learning model 709 to perform time series forecasting and anomaly detection for any input time series data 760.

[0114] The augmented training data set that led to training the best scoring machine learning model is used to establish the feature space parameter values that are then used by the Augmented Time Series Data Generation Module 710 to generate augmented time series data for any input time series to be input 750 to the trained machine learning model. In some embodiments, the established values of the feature space parameter values may be one or more values for window sizes and number of windows to be used for generating augmented data given input data.

US 2020/0065342 to Panuganty
[0044] Proximity platform 122 provides data abstraction to enable personalized analytics module 106 to apply learned information from various sources to other sources without exposing the source-specific data that contributed to the learning, such as by using techniques described with respect to at least FIGS. 20A and 20B. As an example, consider a scenario in which personalized analytics module 106 supports multiple computing devices, each of which is associated with a respective customer organization. Accordingly, each respective user profile has private data curation, private relational data models, and so forth, which is used to enhance and/or educate various machine-learning algorithms. Various implementations of proximity platform 122 extract the respective machine learning information, model updates and the model parameters and/or anecdotal data from each respective user profile without accessing the private curated data and relational data models. As one example, proximity platform 122 extracts the hyper-parameters used by the various machine-learning algorithms employed by personalized analytics module 106 of FIG. 1 for a first client device, and apply the hyper-parameters to a second client device using transfer learning methods. Alternately or additionally, proximity platform 122 extracts anecdotal information from the first client device, and utilizes the anecdotal information at the second client device. As further described herein at least with respect to FIGS. 20A and 20B, this allows the proximity platform 122 to incorporate machine-learning information and/or anecdotal data into the personalized analytics system, such as by way of extracting and sharing hyper-parameters, thus modifying the system behavior based upon the learned information and improving how results are generated and/or delivered to other computing devices accessing the system without exposing the curated data of the first client device.

US 2019/0025813 to Cella
[0637] The monitoring system 10700 may keep or modify operational parameters of an item of equipment in the environment based on the determined state. The controller 10706 may adjust the weighting of the machine learning data analysis circuit 10712 based on the learned received output data patterns 10718 or the state. The controller 10706 may collect more/fewer data points from one or more members of the at least one subset of plurality of sensors 10702 based on the learned received output data patterns 10718 or the state. The controller 10706 may change a data storage technique for the output data 10710 based on the learned received output data patterns 10718 or the state. The controller 10706 may change a data presentation mode or manner based on the learned received output data patterns 10718 or the state. The controller 10706 may apply one or more filters to the output data 10710. The controller 10706 may identify a new data collection band circuit 10708 based on one or more of the learned received output data patterns 10718 and the state. The controller 10706 may adjust the weights/biases of the machine learning data analysis circuit 10712, such as in response to the learned received output data patterns 10718, in response to the accuracy of the prediction of an anticipated state by the machine learning data analysis circuit, in response to the accuracy of a classification of a state by the machine learning data analysis circuit, and the like. The monitoring device 10700 may remove or re-task under-utilized equipment based on one or more of the learned received output data patterns 10718 and the state. The machine learning data analysis circuit 10712 may include a neural network expert system. At least one subset of the plurality of sensors measures vibration and noise data. The machine learning data analysis circuit 10712 may be structured to learn received output data patterns 10718 indicative of progress/alignment with one or more goals/guidelines, wherein progress/alignment of each goal/guideline may be determined by a different subset of the plurality of sensors. The machine learning data analysis circuit 10712 may be structured to learn received output data patterns 10718 indicative of an unknown variable. The machine learning data analysis circuit 10712 may be structured to learn received output data patterns 10718 indicative of a preferred input among available inputs. The machine learning data analysis circuit 10712 may be structured to learn received output data patterns 10718 indicative of a preferred input data collection band among available input data collection bands. The machine learning data analysis circuit 10712 may be disposed in part on a machine, on one or more data collectors, in network infrastructure, in the cloud, or any combination thereof.

US 2018/0225585 to Dong
[0071] A significant lower performance in 24-hour ahead prediction scenario can be observed in comparison to the other prediction windows (e.g. 15-min to 1-hour ahead). It is challenging to improve the forecast accuracy in this case even with the changes of temporal resolution (sampling rate) between 15-min and 1-hour resolution. But the results show competitive performances compared to other methods studied. Another limitation related to the proposed model is the computational cost, which integrates a change point analysis looping all the data in the moving window. The optimization could take longer as data patterns become more stochastic. The situation may become worse if longer training data is used. However, if the shortest window of the model predictive control is around 15-min, the systems and methods discussed herein can be used, for example, in online applications by making several trade-offs like increasing the forgetting factor during training process.

US 2018/0188938 to Deselaers
[0026] In some implementations, a computing device can feed the raw touch sensor data as input to the machine-learned touch interpretation prediction model in an online manner. For example, during use in an application, the latest touch sensor data update (e.g., values for changes in x, y, and time) can be fed into the touch interpretation prediction model upon each instance in which an update is received from the relevant touch sensor(s) (e.g., touch-sensitive display screen). Thus, raw touch sensor data collection and touch interpretation prediction can be performed iteratively as additional touch sensor data is collected. As such, one benefit provided by the use of machine learned models (e.g., recurrent neural networks) is the ability to maintain context from previous updates as new touch sensor updates are input in the online manner described above.
[0027] According to an aspect of the present disclosure, a user computing device (e.g., a mobile computing device such as a smartphone) can input the raw touch sensor data into the machine-learned touch interpretation prediction model. In some implementations, the machine-learned touch interpretation prediction model can include a neural network and inputting the raw touch sensor data includes inputting the raw touch sensor data into the neural network of the machine-learned touch interpretation prediction model. In some implementations, the touch interpretation prediction model can include a convolutional neural network. In some implementations, the touch interpretation prediction model can be a temporal model that allows the raw touch sensor data to be referenced in time. In such instances, a neural network within the touch interpretation prediction model can be a recurrent neural network (e.g., a deep recurrent neural network). In some examples, a neural network within the touch interpretation prediction model is a long short-term memory (LSTM) neural network, a gated recurrent unit (GRU) neural network, or other form of recurrent neural network.

[0028] According to another aspect of the present disclosure, a user computing device (e.g., a mobile computing device such as a smartphone) can receive, as an output of the machine-learned touch interpretation prediction model, one or more predicted touch interpretations that describe one or more predicted intentions of the one or more user input objects. In some implementations, the machine-learned touch interpretation model outputs multiple predicted touch interpretations. In some instances, the machine-learned touch interpretation prediction model has been trained to simultaneously output at least a first predicted touch interpretation and a second predicted touch interpretation. In some implementations, the multiple predicted touch interpretations can be provided by the touch interpretation prediction model at different and distinct output layers. However, the different output layers can be downstream from and include at least one shared layer (e.g., the input layer and one or more shared layers thereafter). As such, a machine-learned touch interpretation prediction model can include at least one shared layer and multiple different and distinct output layers positioned structurally after the at least one shared layer. One or more computing devices can obtain and input raw touch sensor data into the at least one shared layer, while the multiple output layers can be configured to respectively provide the multiple predicted touch interpretations.

US 2018/0089587 to Suresh
[0024] The systems and methods of the present disclosure provide a number of technical effects and benefits. As a first example technical effect and benefit, the present disclosure enables transmission of information (e.g., machine-learned model updates) in a more efficient and lower bandwidth manner. For example, the random rotation technique and the variable length coding technique can reduce the number of bits required to represent the information, thereby enabling faster and lower bandwidth transmission of the information. As another example technical effect and benefit, by improving the ability to transmit vectors for aggregation at a central location, the present disclosure enables distributed training techniques in which machine-learned models are trained locally on-device and then a global model is generated or updated based on a mean of the updates resulting from the local training. Thus, the present disclosure enables and enhances such distributed scheme. The distributed training scheme results in better (e.g., more accurate) global models which have improved performance due to their exposure to additional training data. Furthermore, the distributed training scheme that is enhanced by the present disclosure improves user privacy as training data can be retained on the device and is not required to be sent to a central location. As yet another example technical effect and benefit, the present disclosure also provides enhanced security or encryption of information that is transmitted to a central location. For example, through the use of private rotation matrices the transmitted information can be rotated and only entities with the inverse of the private matrix can de-rotate to extract the information.

US 2017/0300830 to Kadav
[0052] In some embodiments using distributed ML, parallel worker nodes 204, 206, 208, 210, 212, 214 (e.g., worker nodes/machines) train on input data over model replicas. They synchronize after a plurality of iterations and may perform a reduce over intermediate model updates and continue to train. This synchronization step is referred to as an all-reduce step 200. In one embodiment, in the parameter server model 201, this synchronization for a plurality of nodes 204, 206, 208, 210, 212 may be performed at a single or distributed master 220. To mitigate any reduce overheads, efficient all-reduce has been explored in the map-reduce context where nodes perform partial aggregation in a tree-style to reduce network costs. However, these methods decrease the network and processing costs at the cost of increasing the latency of the reduce operation proportional to the height of the tree.

US 2017/0011077 to Kypreos
[0017] Embodiments described herein provide enhanced computer- and network-based methods, techniques, and systems for providing a scalable architecture to annotate datasets. Example embodiments provide a Scalable Annotation System (“SAS”), which enables data platforms, for example, open data platforms (and other environments) to generate (e.g., develop, create, design, or the like) predictive models for annotating data in a cost efficient manner using an iterative process. The iterative process makes an educated “guess” on training data for a model for an annotation (e.g., a tag, topic, classification, grouping, etc.) and improves that model over time (over multiple iterations) to a tunable precision by sending select subsets of the data to one or more crowdsourcing venues (or human labeling by other means) for verification. This process is repeated in a “feedback” loop until the desired precision of the training/test data for the model is reached. For example, a model for the annotation “animal” is going to have a set of discriminating words, phrases, or descriptors (features) that, if present in the dataset, are likely to indicate that the dataset is about an animal and if not present in the dataset are likely to indicate that the dataset is not about an animal. The model is then used to annotate all of the datasets. In one embodiment of the SAS, the generated predictive models are Support Vector Machines, which are non-probabilistic binary classifiers. However, other machine learning techniques may be similarly incorporated or substituted such as, but not limited to, naïve Bayesian networks, neural networks, decision trees, and the like.

US 2016/0217390 to Shoaib
[0019] In various embodiments, techniques and architectures involve scalable-effort (SE) machine learning that, among other things, automatically and dynamically adjusts the amount of computational effort applied to input data based on the complexity of the input data. As used herein, effort refers to the amount of time or energy expended by a computing device, the amount of area required for implementing a computing function in hardware, and so on. This is in contrast to fixed-effort machine learning, which uses a one-size-fits-all approach to applying a single classifier algorithm to both simple data and complex data. SE machine learning involves, among other things, cascaded classifiers and biased classifiers. Cascaded classifiers may be arranged as a series of multiple classifier stages having increasing complexity (and accuracy). For example, a first classifier stage may involve relatively simple machine learning models able to classify data that is relatively simple. Subsequent classifier stages have increasingly complex machine learning models and are able to classify more complex data. The levels of complexity of the classifier stages may be proportional to computing cost, for example.

[0021] Generally, fixed-effort machine learning operates in a training phase, where typical data examples are used to build a relatively complex decision model that characterizes the data. In contrast, during the training phase SE machine learning uses subsets of data to build a number of relatively simple decision models. During test time, depending on the difficulty of input data, SE machine learning may apply one or more decision models to the input data.

As Applicants pointed out in the Remarks, the prior art of record (Hetherington in view of Panuganty, Cella, Dong, Deselaers, Suresh, Kadav, Kypreos and Shoaib) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1 "... c) training a specific machine learning model on said selected hardware platform to result in a first trained model; d) adjusting said first trained model to operate on another of said multiple hardware platforms to result in at least one second trained model; e) determine performance data of said at least one second trained model to determine efficacy and latency data for said at least one second trained model; f) repeating steps d) and e) for each of said multiple hardware platforms to result in multiple second trained models and in a trade-off data set comprising efficacy and latency data for each of said multiple hardware platforms ...”.
As Applicants pointed out in the Remarks, the prior art of record (Hetherington in view of Panuganty, Cella, Dong, Deselaers, Suresh, Kadav, Kypreos and Shoaib) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 9 "... c) training a specific machine learning model on said selected hardware platform to result in a first trained model; d) adjusting said first trained model to operate on another of said multiple hardware platforms to result in at least one second trained model; e) repeating step d) for each of said multiple hardware platforms to result in multiple second trained models; f) training an improved version of said specific machine learning model on said selected hardware platform to result in an improved first trained model, said first trained model and said improved first trained model having parameters that are as similar as possible to each other; g) adjusting said improved first trained model to operate on another of said multiple hardware platforms to result in at least one improved second trained model, said improved second trained model having parameters that are as similar as possible to said at least one second trained model; h) repeating step g) for each of said multiple hardware platforms to result in multiple improved second trained models  ...”.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-18 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193